internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-143672-01 date date legend foreign parent domestic parent distributing controlled busine sec_1 busine sec_2 busine sec_3 state x state y this letter responds to your letter dated date submitted on behalf of domestic parent requesting rulings under sec_355 with respect to a proposed transaction additional information was submitted in a letter dated date the information submitted is summarized below foreign parent owns all of the stock of domestic parent domestic parent is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return domestic parent owns all of the stock of distributing and plr-143672-01 distributing owns all of the stock of controlled domestic parent secures financing for the members of its group distributing is engaged in busine sec_1 and controlled is engaged in busine sec_2 and busine sec_3 domestic parent has proposed the following transaction to achieve the business_purpose described below distributing will distribute all of the controlled stock to domestic parent domestic parent will cause controlled to convert into a single member limited_liability_company llc either through i a merger of controlled into a newly formed single member llc or ii a conversion under the applicable state llc law the conversion will result in controlled being treated as a disregarded_entity under sec_301_7701-3 immediately after the conversion of controlled into an llc domestic parent will transfer all of the issued and outstanding_stock of distributing to controlled now an llc the proposed transaction will reduce state tax burdens in three distinct ways first since controlled’s operations will be treated as conducted by domestic parent controlled’s income will be combined with domestic parent’s losses from interest_expenses in states that calculate tax_liability based on an entity’s separate activities within that state thus controlled’s operations will no longer be subject_to tax in these states because as part of domestic parent its income will be offset by domestic parent’s losses second the property payroll and sales of controlled will dilute domestic parent’s apportionment percentages for state x franchise tax purposes and thereby reduce the amount of state x franchise_taxes paid third because of the substantial intercompany activity between distributing and controlled the transfer of controlled to domestic parent will enable the filing of a state y tax_return previously domestic parent and its subsidiaries filed separately from distributing and its subsidiaries in state y the following representations have been made in connection with step of the proposed transaction a the indebtedness if any owed by domestic parent as successor to controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by domestic parent as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of busine sec_1 plr-143672-01 busine sec_2 and busine sec_3 is representative of each business’s present operations and with regard to each business there have been no substantial operational changes since the date of the last financial statements submitted d following the proposed transaction distributing and domestic parent as successor to controlled will each continue the active_conduct of its business independently and with its separate employees e the distribution of the controlled stock is carried out for the following corporate business_purpose to provide the domestic parent group a significant state tax savings the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose f except for the plan of merger conversion of controlled there is no plan or intention by domestic parent to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of distributing or controlled after the proposed transaction there is no plan or intention by foreign parent to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of domestic parent after the proposed transaction g there is no plan or intention by distributing directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 of revproc_96_30 there is no plan or intention by domestic parent directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 of revproc_96_30 h except for the plan of merger conversion of controlled there is no plan or intention to liquidate distributing or domestic parent to merge distributing or domestic parent with any other corporation or to sell or otherwise dispose_of the assets of distributing or controlled or domestic parent after the proposed transaction except in the ordinary course of business i payments made in connection with all continuing transactions if any between distributing and domestic parent as successor to controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length j there are no deferred intercompany items with respect to the shares of controlled stock owned by distributing there is no excess_loss_account with respect to the shares of controlled stock owned by distributing and domestic parent as the successor to controlled will remain a member of the domestic parent consolidated_group k the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined plr-143672-01 voting power of all classes of stock of either domestic parent or distributing or stock possessing percent or more of the total value of all classes of stock of either domestic parent or distributing based solely on the information submitted and on the representations set forth above it is held as follows no gain_or_loss will be recognized by distributing from the distribution of controlled stock to domestic parent sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of domestic parent upon the receipt of controlled stock sec_355 the aggregate basis of the controlled and distributing stock in the hands of domestic parent immediately after the distribution will be the same as the aggregate basis of the distributing stock held by domestic parent immediately before the distribution allocated between the distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b the merger conversion of controlled into a disregarded_entity will not prevent step of the proposed transaction from qualifying as a tax-free distribution of controlled stock pursuant to sec_355 sec_1_355-2 367_f2d_794 4th cir revrul_62_138 c b earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 e the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning the tax consequences of steps and of the proposed transaction originally you had asked us for a series of rulings concerning the tax consequences of step of the proposed transaction however we decline because these rulings fall within an area in which rulings will not be issued see sec_3 of revproc_2001_3 2001_1_irb_111 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant plr-143672-01 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely steven j hankin senior technician reviewer branch office of associate chief_counsel corporate cc
